DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given per email and in the interview of 11/19/2021.  The last portion of the amendment of claim 18 is amended differently than in Applicant’s emailed proposed amendments (agreed per telephone).  The language below and not the emailed set is the final correct copy.  

The application has been amended as follows: 

In the claims:

1.  (Currently Amended) A method for memory request throttling in a processing system, the method comprising:
determining, at a latency tracker of a cache of the processing system, an access latency metric representing an average access latency for memory requests for a processor core of the processing system;
determining, at a prefetch accuracy tracker of the cache, a prefetch accuracy metric representing an accuracy of a prefetcher of  the cache; and
setting, at a throttle controller of the cache, a throttle level for a thread executing at the processor core by modifying a maximum prefetch distance of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses 

an interconnect fabric coupleable to a local memory; and
at least one compute cluster coupled to the interconnect fabric, the compute cluster comprising:
a processor core; and
a cache hierarchy comprising:
a plurality of caches; 
a throttle controller configured to set a throttle level for a thread executing at  the processor core based on at least one of an access latency metric and a prefetch accuracy metric, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is as a buffer for read misses 
wherein the access latency metric represents an average access latency for memory requests for the processor core; and
wherein the prefetch accuracy metric represents an accuracy of a prefetcher of a cache of the cache hierarchy.
18.  (Currently Amended) A method for throttling memory bandwidth utilization in a processing system, the method comprising:
executing a software application at a processor core of a compute cluster of the processing system, the software application including at least one instruction to configure the processor core to set a target memory utilization bandwidth constraint for a thread of the software application;
monitoring an actual memory utilization bandwidth of the thread at the compute cluster; 
incrementally modifying a throttling level set for the thread until the monitored actual memory utilization bandwidth meets the target memory utilization bandwidth, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache; and
wherein the throttling level configures at least one of: 
an aggressiveness of a prefetcher of the cache associated with the thread; and 
a maximum number of pending transactions available for the thread.




Allowable Subject Matter
Claims 1-22 are allowed.
The following is a listing of the closest prior art: 
Santhanakrishan (US 2007/0094453) teaches a thread specific latency metric used to throttle prefetching.  Santhanakrishan does not teach setting a maximum number of pending memory requests in a miss information buffer based on either of the recited metrics and therefore cannot teach the combination  of “determining, at a latency tracker of a cache of the processing system, an access latency metric representing an average access latency for memory requests for a processor core of the processing system; determining, at a prefetch accuracy tracker of the cache, a prefetch accuracy metric representing an accuracy of a prefetcher of the cache; and setting, at a throttle controller of the cache, a throttle level for a thread executing at the processor core by modifying a maximum prefetch distance of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” as substantially recited in all independent claims.  
Eisen (US 2006/0161762) teaches “The resource control applied may be the number of instruction fetches allocated to the thread or the number of execution time slices. Alternatively, or in combination, the size of a prefetch instruction storage allocated to the thread may be limited”.  This teaches decreasing the prefetch instruction storage allocated to a thread as a way of slowing down prefetching.  This is however different than using a miss information buffer that stores information for memory requests resulting in a cache miss and setting a maximum number of requests in the buffer available to the processor core (thereby throttling prefetching).  The reference therefore cannot teach the combination  of “determining, at a latency tracker of a cache of the processing system, an access 
Rafacz (US 2014/0108740) teaches limiting the minimum prefetch confidence.  Rafacz does not teach the recited combination of “determining, at a latency tracker of a cache of the processing system, an access latency metric representing an average access latency for memory requests for a processor core of the processing system; determining, at a prefetch accuracy tracker of the cache, a prefetch accuracy metric representing an accuracy of a prefetcher of the cache; and setting, at a throttle controller of the cache, a throttle level for a thread executing at the processor core by modifying a maximum prefetch distance of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” as substantially recited in all independent claims.  
Tang (US 2011/0113199) teaches storing miss requests in a buffer and using the stored miss requests as an indicator showing how much prefetching should be throttled.  This is different from changing the size of the miss information buffer to limit the processor’s access to memory thereby limiting prefetching.  Tang therefore cannot teach the combination of “determining, at a latency tracker 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139